ORDER DISMISSING APPEAL
A pretrial conference was held on this case, and at the time of hearing the Court of Appeals learned that there is an action pending in the Shiprock District Court involving the status of Della Lee as the common law wife of the decedent in this probate matter.
Multiple appeals and a determination on appeal which may conflict with the full hearing of a matter in district court are to be avoided. That being this case, this appeal will be dismissed without prejudice and without a determination on the merits, pending the resolution of the Shiprock matter. This court grants leave f.or the consolidation of any appeal from the decision of the Shiprock District Court with this matter. All orders of this court as to the protection of property and the stay of execution of the probate decree shall remain in full force and effect until such time as further action is taken in the district court.
SO ORDERED.